UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210 (Name and address of agent for service) Registrant’s telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1. Schedule of Investments. JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Lifestyle Aggressive Portfolio Shares Value Affiliated Investment Companies - 100.0% Equity - 97.3% John Hancock Funds II (G) - 84.5% All Cap Core, Class NAV (QS Investors) 10,459,481 $101,247,776 All Cap Value, Class NAV (Lord Abbett) 9,525,836 108,404,012 Alpha Opportunities, Class NAV (Wellington) 19,820,687 216,045,493 Blue Chip Growth, Class NAV (T. Rowe Price) 9,866,546 242,519,712 Capital Appreciation, Class NAV (Jennison) 14,909,521 200,831,245 Capital Appreciation Value, Class NAV (T.Rowe Price) 12,963,740 143,897,513 China Emerging Leaders, Class NAV (Atlantis) (I) 1,745,245 19,110,435 Emerging Markets, Class NAV (DFA) 32,846,861 341,935,821 Equity-Income, Class NAV (T. Rowe Price) 11,509,193 177,817,038 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 10,022,476 107,841,839 Fundamental Value, Class NAV (Davis) 11,168,794 179,147,459 Global Real Estate, Class NAV (Deutsche) 7,891,579 59,029,011 Health Sciences, Class NAV (T. Rowe Price) (I) 3,357,767 42,207,127 Heritage, Class NAV (American Century) 3,779,709 29,746,314 Index 500, Class NAV (John Hancock 2 ) (A) 10,369,366 108,359,871 International Growth Stock, Class NAV (Invesco) 4,152,293 45,882,837 International Opportunities, Class NAV (Marsico) (I) 4,038,537 54,560,628 International Small Cap, Class NAV (Franklin) 2,622,240 39,228,716 International Small Company, Class NAV (DFA) 4,847,612 39,314,136 International Value, Class NAV (Franklin) 10,484,982 143,015,157 Large Cap, Class NAV (GMO) 814,674 11,503,203 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 3,813,630 79,323,503 Mid Cap Stock, Class NAV (Wellington) 4,389,790 79,323,503 Mid Cap Value Equity, Class NAV (Columbia) 2,064,876 19,822,809 Mid Value, Class NAV (T. Rowe Price) 4,655,135 59,492,627 Mutual Shares, Class NAV (Franklin) 6,060,428 68,664,649 Natural Resources, Class NAV (Wellington) 6,796,283 119,478,652 Real Estate Equity, Class NAV (T. Rowe Price) 2,148,524 19,830,876 Redwood, Class NAV (RCM) 3,525,194 38,424,617 Small Cap Growth, Class NAV (Wellington) 2,451,007 21,813,963 Small Cap Index, Class NAV (John Hancock 2 ) (A) 959,729 13,676,140 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,191,062 27,525,437 Small Cap Value, Class NAV (Wellington) 1,615,578 27,254,794 Small Company Growth, Class NAV (Invesco) (I) 1,307,243 19,830,876 Small Company Value, Class NAV (T. Rowe Price) 1,114,671 31,065,887 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 2,196,683 $20,604,882 Technical Opportunities, Class NAV (Wellington) 8,084,710 81,008,792 U.S. Equity, Class NAV (GMO) 15,390,147 173,139,157 Value, Class NAV (Invesco) 2,939,359 29,746,314 John Hancock Funds III (G) - 11.4% Disciplined Value, Class NAV (Robeco) 4,944,971 69,229,587 Global Shareholder Yield, Class NAV (Epoch) 7,555,558 74,120,026 International Core, Class NAV (GMO) 4,833,495 134,806,177 International Value Equity Fund, Class NAV (John Hancock 1 ) (A) 2,427,997 19,958,134 Rainier Growth, Class NAV (Rainier) (I) 4,344,393 101,137,467 Strategic Growth, Class NAV (John Hancock 1 ) (A) 4,027,323 48,972,250 John Hancock Investment Trust (G) - 1.4% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 4,557,799 56,516,709 Alternative - 2.7% John Hancock Funds II (G) - 2.7% Currency Strategies, Class NAV (First Quadrant) (I) 9,172,290 87,595,371 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 1,808,219 19,347,942 Total Investments (Lifestyle Aggressive Portfolio) (Cost $3,281,532,777) - 100.0% Other assets and liabilities, net - 0.0% TOTAL NET ASSETS - 100.0% Percentages are based upon net assets. 1 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Lifestyle Growth Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.0% Equity - 81.5% John Hancock Funds II (G) - 70.9% All Cap Core, Class NAV (QS Investors) 30,444,810 $294,705,765 All Cap Value, Class NAV (Lord Abbett) 20,146,384 229,265,854 Alpha Opportunities, Class NAV (Wellington) 51,526,472 561,638,543 Blue Chip Growth, Class NAV (T. Rowe Price) 22,741,533 558,986,893 Capital Appreciation, Class NAV (Jennison) 34,132,004 459,758,098 Capital Appreciation Value, Class NAV (T.Rowe Price) 43,807,641 486,264,817 China Emerging Leaders, Class NAV (Atlantis) (I) 5,437,920 59,545,225 Emerging Markets, Class NAV (DFA) 70,349,813 732,341,557 Equity-Income, Class NAV (T. Rowe Price) 26,185,176 404,560,967 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 21,228,339 228,416,927 Fundamental Value, Class NAV (Davis) 30,386,056 487,392,337 Global Real Estate, Class NAV (Deutsche) 22,373,993 167,357,466 Health Sciences, Class NAV (T. Rowe Price) (I) 10,449,242 131,346,972 Heritage, Class NAV (American Century) 7,484,615 58,903,924 Index 500, Class NAV (John Hancock 2 ) (A) 49,660,339 518,950,542 International Growth Stock, Class NAV (Invesco) 10,597,696 117,104,544 International Opportunities, Class NAV (Marsico) (I) 7,512,279 101,490,888 International Small Cap, Class NAV (Franklin) 4,831,869 72,284,761 International Small Company, Class NAV (DFA) 8,854,362 71,808,879 International Value, Class NAV (Franklin) 25,562,896 348,677,908 Large Cap, Class NAV (GMO) 2,456,954 34,692,184 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 15,111,249 314,313,973 Mid Cap Stock, Class NAV (Wellington) 9,185,587 165,983,565 Mid Cap Value Equity, Class NAV (Columbia) 4,189,990 40,223,905 Mid Value, Class NAV (T. Rowe Price) 9,600,974 122,700,447 Mutual Shares, Class NAV (Franklin) 13,810,520 156,473,191 Natural Resources, Class NAV (Wellington) 14,058,019 247,139,976 Real Estate Equity, Class NAV (T. Rowe Price) 5,739,354 52,974,238 Redwood, Class NAV (RCM) 10,707,707 116,714,012 Small Cap Growth, Class NAV (Wellington) 5,647,128 50,259,442 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,963,032 45,365,666 Small Cap Value, Class NAV (Wellington) 3,541,044 59,737,413 Small Company Growth, Class NAV (Invesco) (I) 2,886,093 43,782,035 Small Company Value, Class NAV (T. Rowe Price) 2,852,569 79,501,091 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 5,000,859 $46,908,057 Technical Opportunities, Class NAV (Wellington) 22,718,010 227,634,463 U.S. Equity, Class NAV (GMO) 47,017,249 528,944,051 Value, Class NAV (Invesco) 6,012,328 60,844,764 John Hancock Funds III (G) - 9.9% Disciplined Value, Class NAV (Robeco) 11,254,650 157,565,099 Global Shareholder Yield, Class NAV (Epoch) 29,164,420 286,102,962 International Core, Class NAV (GMO) 11,709,759 326,585,166 International Value Equity Fund, Class NAV (John Hancock 1 ) (A) 6,104,678 50,180,451 Rainier Growth, Class NAV (Rainier) (I) 9,909,007 230,681,679 Strategic Growth, Class NAV (John Hancock 1 ) (A) 10,684,326 129,921,407 John Hancock Investment Trust (G) - 0.7% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 7,229,306 89,643,393 Fixed Income - 15.8% John Hancock Funds II (G) - 15.8% Active Bond, Class NAV (John Hancock 1 /Declaration)(A) 10,243,317 103,559,940 Floating Rate Income, Class NAV (WAMCO) 30,191,210 282,287,813 Global Bond, Class NAV (PIMCO) 6,401,420 77,905,276 Global High Yield, Class NAV (Stone Harbor) 8,566,552 88,235,487 High Income, Class NAV (John Hancock 1 ) (A) 14,816,337 110,085,385 High Yield, Class NAV (WAMCO) 15,749,004 138,906,216 Multi Sector Bond, Class NAV (Stone Harbor) 16,889,845 172,614,217 Real Return Bond, Class NAV (PIMCO) 4,728,056 59,053,424 Spectrum Income, Class NAV (T. Rowe Price) 16,118,550 174,402,703 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 23,544,868 255,461,820 Total Return, Class NAV (PIMCO) 21,610,756 304,279,445 U.S. High Yield Bond, Class NAV (Wells Capital) 10,204,036 127,040,249 Alternative - 2.7% John Hancock Funds II (G) - 2.7% Currency Strategies, Class NAV (First Quadrant) (I) 27,985,540 267,261,911 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 5,520,614 59,070,572 Total Investments (Lifestyle Growth Portfolio) (Cost $10,107,210,704) - 100.0% Other assets and liabilities, net - 0.0% TOTAL NET ASSETS - 100.0% Percentages are based upon net assets. 2 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Lifestyle Balanced Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.0% Equity - 59.3% John Hancock Funds II (G) - 51.3% All Cap Core, Class NAV (QS Investors) 24,558,574 $237,726,992 All Cap Value, Class NAV (Lord Abbett) 13,907,049 158,262,219 Alpha Opportunities, Class NAV (Wellington) 38,151,903 415,855,746 Blue Chip Growth, Class NAV (T. Rowe Price) 15,711,155 386,180,185 Capital Appreciation, Class NAV (Jennison) 23,183,853 312,286,499 Capital Appreciation Value, Class NAV (T.Rowe Price) 40,799,415 452,873,507 China Emerging Leaders, Class NAV (Atlantis) (I) 5,552,143 60,795,964 Emerging Markets, Class NAV (DFA) 42,258,690 439,912,967 Equity-Income, Class NAV (T. Rowe Price) 18,862,712 291,428,893 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 14,633,178 157,452,992 Fundamental Value, Class NAV (Davis) 22,795,015 365,632,046 Global Real Estate, Class NAV (Deutsche) 19,931,475 149,087,436 Health Sciences, Class NAV (T. Rowe Price) (I) 10,814,934 135,943,718 Heritage, Class NAV (American Century) 7,676,124 60,411,093 Index 500, Class NAV (John Hancock 2 ) (A) 36,479,700 381,212,866 International Growth Stock, Class NAV (Invesco) 9,251,788 102,232,253 International Opportunities, Class NAV (Marsico) (I) 1,956,955 26,438,458 International Small Cap, Class NAV (Franklin) 2,933,697 43,888,106 International Small Company, Class NAV (DFA) 5,412,132 43,892,392 International Value, Class NAV (Franklin) 18,913,644 257,982,109 Large Cap, Class NAV (GMO) 1,820,051 25,699,123 Mid Cap Index, Class NAV (John Hancock 2 ) (A) 3,900,538 81,131,185 Mid Cap Stock, Class NAV (Wellington) 10,033,782 181,310,449 Mid Cap Value Equity, Class NAV (Columbia) 6,199,039 59,510,779 Mid Value, Class NAV (T. Rowe Price) 9,664,340 123,510,268 Mutual Shares, Class NAV (Franklin) 9,783,237 110,844,076 Natural Resources, Class NAV (Wellington) 10,485,954 184,343,076 Real Estate Equity, Class NAV (T. Rowe Price) 6,289,552 58,052,561 Redwood, Class NAV (RCM) 10,913,690 118,959,223 Small Cap Growth, Class NAV (Wellington) 5,481,368 48,784,176 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,269,472 29,337,489 Small Cap Value, Class NAV (Wellington) 2,953,079 49,818,445 Small Company Growth, Class NAV (Invesco) (I) 2,404,456 36,475,593 Small Company Value, Class NAV (T. Rowe Price) 2,549,244 71,047,438 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 3,953,639 $37,085,136 Technical Opportunities, Class NAV (Wellington) 16,197,310 162,297,043 U.S. Equity, Class NAV (GMO) 42,521,399 478,365,737 Value, Class NAV (Invesco) 6,024,125 60,964,143 John Hancock Funds III (G) - 7.5% Disciplined Value, Class NAV (Robeco) 7,938,726 111,142,162 Global Shareholder Yield, Class NAV (Epoch) 31,144,089 305,523,517 International Core, Class NAV (GMO) 7,961,675 222,051,118 International Value Equity Fund, Class NAV (John Hancock 1 ) (A) 5,341,593 43,907,895 Rainier Growth, Class NAV (Rainier) (I) 5,954,590 138,622,860 Strategic Growth, Class NAV (John Hancock 1 ) (A) 8,932,786 108,622,683 John Hancock Investment Trust (G) - 0.5% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 5,045,211 62,560,613 Fixed Income - 38.0% John Hancock Funds II (G) - 38.0% Active Bond, Class NAV (John Hancock 1 (A)/Declaration) 48,599,226 491,338,171 Core Bond, Class NAV (Wells Capital) 17,051,293 224,224,503 Floating Rate Income, Class NAV (WAMCO) 64,327,398 601,461,174 Global Bond, Class NAV (PIMCO) 31,454,976 382,807,055 Global High Yield, Class NAV (Stone Harbor) 15,056,542 155,082,387 High Income, Class NAV (John Hancock 1 ) (A) 21,407,638 159,058,748 High Yield, Class NAV (WAMCO) 27,709,140 244,394,619 Investment Quality Bond, Class NAV (Wellington) 7,594,014 96,292,100 Multi Sector Bond, Class NAV (Stone Harbor) 44,254,863 452,284,695 Real Return Bond, Class NAV (PIMCO) 17,994,253 224,748,226 Spectrum Income, Class NAV (T. Rowe Price) 42,106,426 455,591,530 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 46,724,622 506,962,153 Total Return, Class NAV (PIMCO) 38,934,485 548,197,550 U.S. High Yield Bond, Class NAV (Wells Capital) 16,186,101 201,516,952 Alternative - 2.7% John Hancock Funds II (G) - 2.7% Currency Strategies, Class NAV (First Quadrant) (I) 28,582,041 272,958,494 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 5,627,368 60,212,833 Total Investments (Lifestyle Balanced Portfolio) (Cost $10,749,213,775) - 100.0% Other assets and liabilities, net - 0.0% TOTAL NET ASSETS - 100.0% Percentages are based upon net assets. 3 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Lifestyle Moderate Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.0% Equity - 39.2% John Hancock Funds II (G) - 34.0% All Cap Value, Class NAV (Lord Abbett) 1,900,065 $21,622,737 Alpha Opportunities, Class NAV (Wellington) 9,065,069 98,809,251 Blue Chip Growth, Class NAV (T. Rowe Price) 6,699,895 164,683,423 Capital Appreciation, Class NAV (Jennison) 3,667,752 49,404,625 Capital Appreciation Value, Class NAV (T.Rowe Price) 12,599,224 139,851,381 Emerging Markets, Class NAV (DFA) 8,804,949 91,659,514 Equity-Income, Class NAV (T. Rowe Price) 7,951,668 122,853,263 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 2,059,566 22,160,926 Fundamental Value, Class NAV (Davis) 5,646,913 90,576,485 Global Real Estate, Class NAV (Deutsche) 5,326,757 39,844,145 Index 500, Class NAV (John Hancock 2 ) (A) 6,303,749 65,874,172 International Growth Stock, Class NAV (Invesco) 1,875,627 20,725,683 International Opportunities, Class NAV (Marsico) (I) 8,558 115,622 International Small Cap, Class NAV (Franklin) 662,567 9,912,008 International Small Company, Class NAV (DFA) 1,225,791 9,941,163 International Value, Class NAV (Franklin) 3,170,093 43,240,070 Mid Cap Stock, Class NAV (Wellington) 2,832,254 51,178,825 Mid Value, Class NAV (T. Rowe Price) 3,998,137 51,096,185 Natural Resources, Class NAV (Wellington) 2,131,122 37,465,126 Real Estate Equity, Class NAV (T. Rowe Price) 2,174,445 20,070,127 Redwood, Class NAV (RCM) 3,966,936 43,239,604 Small Cap Value, Class NAV (Wellington) 587,558 9,912,099 Small Cap Growth, Class NAV (Wellington) 1,353,042 12,042,076 Small Company Growth, Class NAV (Invesco) (I) 396,904 6,021,038 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 /Perimeter) (A) 706,618 6,628,075 Small Company Value, Class NAV (T. Rowe Price) 499,753 13,928,121 U.S. Equity, Class NAV (GMO) 10,624,027 119,520,305 John Hancock Funds III (G) - 5.2% Global Shareholder Yield, Class NAV (Epoch) 13,890,074 136,261,627 International Core, Class NAV (GMO) 1,272,257 35,483,237 Rainier Growth, Class NAV (Rainier) (I) 725,214 16,882,991 Strategic Growth, Class NAV (John Hancock 1 ) (A) 1,480,361 $18,001,189 Fixed Income - 58.1% John Hancock Funds II (G) - 58.1% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 26,564,038 268,562,426 Core Bond, Class NAV (Wells Capital) 14,927,993 196,303,104 Floating Rate Income, Class NAV (WAMCO) 30,459,957 284,800,596 Global Bond, Class NAV (PIMCO) 11,134,094 135,501,927 Global High Yield, Class NAV (Stone Harbor) 5,785,054 59,586,053 High Income, Class NAV (John Hancock 1 ) (A) 7,161,281 53,208,319 High Yield, Class NAV (WAMCO) 11,181,456 98,620,440 Investment Quality Bond, Class NAV (Wellington) 10,166,036 128,905,342 Multi Sector Bond, Class NAV (Stone Harbor) 18,182,604 185,826,212 Real Return Bond, Class NAV (PIMCO) 7,530,313 94,053,605 Spectrum Income, Class NAV (T. Rowe Price) 17,210,970 186,222,692 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 19,171,450 208,010,237 Total Bond Market, Class NAV (Declaration) (A) 3,780,126 39,653,517 Total Return, Class NAV (PIMCO) 21,937,807 308,884,316 U.S. High Yield Bond, Class NAV (Wells Capital) 6,283,111 78,224,732 Alternative - 2.7% John Hancock Funds II (G) - 2.7% Currency Strategies, Class NAV (First Quadrant) (I) 9,353,330 89,324,304 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 1,850,000 19,795,000 Total Investments (Lifestyle Moderate Portfolio) (Cost $3,629,683,163) - 100.0% Other assets and liabilities, net - 0.0% TOTAL NET ASSETS - 100.0% Percentages are based upon net assets. 4 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Lifestyle Conservative Portfolio Shares Value AFFILIATED INVESTMENT COMPANIES - 100.0% Equity - 19.8% John Hancock Funds II (G) - 16.9% All Cap Value, Class NAV (Lord Abbett) 607,925 $6,918,190 Blue Chip Growth, Class NAV (T. Rowe Price) 3,826,092 94,045,346 Capital Appreciation Value, Class NAV (T.Rowe Price) 5,849,582 64,930,365 Emerging Markets, Class NAV (DFA) 1,805,186 18,791,983 Equity-Income, Class NAV (T. Rowe Price) 4,725,148 73,003,541 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 373,832 4,022,430 Fundamental Value, Class NAV (Davis) 3,863,433 61,969,466 Global Real Estate, Class NAV (Deutsche) 3,512,247 26,271,607 Index 500, Class NAV (John Hancock 2 ) (A) 3,474,053 36,303,858 International Value, Class NAV (Franklin) 629,183 8,582,058 Mid Cap Stock, Class NAV (Wellington) 969,253 17,514,404 Mid Value, Class NAV (T. Rowe Price) 1,370,454 17,514,404 Natural Resources, Class NAV (Wellington) 1,473,308 25,900,753 Real Estate Equity, Class NAV (T. Rowe Price) 1,897,552 17,514,404 Redwood, Class NAV (RCM) 3,186,692 34,734,942 Small Cap Growth, Class NAV (Wellington) 983,955 8,757,202 Small Company Value, Class NAV (T. Rowe Price) 314,216 8,757,202 U.S. Equity, Class NAV (GMO) 6,006,217 67,569,945 John Hancock Funds III (G) - 2.9% Global Shareholder Yield, Class NAV (Epoch) 9,365,509 91,875,641 International Core, Class NAV (GMO) 307,711 8,582,058 Fixed Income - 77.4% John Hancock Funds II (G) - 77.4% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 31,173,872 315,167,843 Core Bond, Class NAV (Wells Capital) 14,642,154 192,544,320 Floating Rate Income, Class NAV (WAMCO) 32,366,057 302,622,630 Global Bond, Class NAV (PIMCO) 12,360,594 150,428,428 Global High Yield, Class NAV (Stone Harbor) 5,604,795 57,729,393 High Income, Class NAV (John Hancock 1 ) (A) 5,959,075 44,275,928 High Yield, Class NAV (WAMCO) 10,404,807 91,770,402 Investment Quality Bond, Class NAV (Wellington) 15,180,603 192,490,045 Multi Sector Bond, Class NAV (Stone Harbor) 17,685,357 180,744,346 Real Return Bond, Class NAV (PIMCO) 10,492,800 131,055,077 Short Term Government Income, Class NAV (John Hancock 1 ) (A) 15,567,424 156,141,264 Spectrum Income, Class NAV (T. Rowe Price) 16,700,814 $180,702,811 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 19,426,568 210,778,263 Total Bond Market, Class NAV (Declaration) (A) 10,015,583 105,063,462 Total Return, Class NAV (PIMCO) 23,654,069 333,049,287 U.S. High Yield Bond, Class NAV (Wells Capital) 6,006,769 74,784,273 Alternative - 2.8% John Hancock Funds II (G) - 2.8% Currency Strategies, Class NAV (First Quadrant) (I) 8,358,274 79,821,516 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 1,650,000 17,655,002 Total Investments (Lifestyle Conservative Portfolio) (Cost $3,265,260,594) - 100.0% Other assets and liabilities, net - 0.0% TOTAL NET ASSETS - 100.0% Percentages are based upon net assets. 5 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Footnotes (A) The subadviser is an affiliate of the adviser. (G) The underlying fund’s subadviser is shown parenthetically. (I) Non-income producing. (1) Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. (2) Manulife Asset Management (North America) Limited is doing business as John Hancock Asset Management. Investment Companies Underlying Funds’ Investment Managers American Century Investment Management, Inc. (American Century) Atlantis Investment Management (Hong Kong) Ltd. (Atlantis) Columbia Management Advisers, LLC (Columbia) Davis Selected Advisers, L.P. (Davis) Declaration Management & Research, LLC (Declaration) Deutsche Investment Management Americas Inc. (Deutsche) Dimensional Fund Advisors LP (DFA) Epoch Investment Partners, Inc. (Epoch) First Quadrant, L.P. (First Quadrant) Franklin Mutual Advisers Franklin Templeton Investments Corp. (Franklin) Templeton Investment Counsel, LLC Frontier Capital Management Company, LLC (Frontier) Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Invesco Advisers, Inc. (Invesco) Jennison Associates LLC (Jennison) John Hancock Asset Management* (John Hancock) Lord, Abbett & Co. LLC (Lord Abbett) Marsico Capital Management, LLC (Marsico) Pacific Investment Management Company LLC (PIMCO) Perimeter Capital Management (Perimeter) QS Investors, Inc. (QS Investors) Rainier Investment Management, Inc. (Rainier) RCM Capital Management LLC (RCM) Robeco Investment Management, Inc. (Robeco) Standard Life Investments (Corporate Funds) Limited (Standard Life) Stone Harbor Investment Partners LP (Stone Harbor) T. Rowe Price Associates, Inc (T. Rowe Price) Wellington Management Company, LLP (Wellington) Wells Capital Management, Incorporated (Wells Capital) Western Asset Management Company (WAMCO) * Manulife Asset Management (US) LLC and Manulife Asset Management (North America) Limited are doing business as John Hancock Asset Management. 6 JOHN HANCOCK FUNDS II PORTFOLIO OF INVESTMENTS - March 31, 2012 (Unaudited) (showing percentage of total net assets) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange, normally at 4:00 p.m., Eastern Time. Investments by the John Hancock Lifestyle Portfolios (the Portfolios) in underlying affiliated funds and/or other investment companies are valued at their respective net asset values each business day. The Portfolios use a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities, including registered investment companies. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Portfolios’ own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of March 31, 2012, all investments for the Portfolios are categorized as Level 1 under the hierarchy described above. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the period ended March 31, 2012, there were no transfers into or out of Level 1. Cost of Investment Securities for Federal Income Tax Purposes The tax cost of investments owned on March 31, 2012 was as follows: Net Aggregate Unrealized Unrealized Unrealized Portfolio Cost Appreciation Depreciation Appreciation Lifestyle Aggressive $3,417,490,220 $545,732,419 ($9,866,155) $535,866,264 Lifestyle Growth 10,488,891,479 1,532,509,335 (45,560,859) 1,486,948,476 Lifestyle Balanced 11,155,116,483 1,318,445,397 (6,967,461) 1,311,477,936 Lifestyle Moderate 3,701,206,848 317,888,130 (14,607,063) 303,281,067 Lifestyle Conservative 3,322,918,500 191,879,506 (4,413,917) 187,465,589 For additional information on the Portfolios’ significant accounting policies, please refer to the Portfolios’ most recent semiannual or annual shareholder report. 7 Item 2. Controls and Procedures. (a) The Registrants principal executive and principal financial officers have concluded, based upon their evaluation of the Registrants disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrants disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrants internal control over financial reporting that occurred during the Registrants most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: John Hancock Funds II – Lifestyle Portfolios /s/ Hugh McHaffie Hugh McHaffie President Date: May 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Hugh McHaffie Hugh McHaffie President Date: May 17, 2012 /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 17, 2012
